Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of April 18,
2006, is among QC HOLDINGS, INC., a Kansas corporation (the “Company”), DON
EARLY (“Early”) and PRIDES CAPITAL FUND I, LP, a Delaware limited partnership
(“Prides”).

RECITALS

1. The Company and Early are parties to a Registration Rights Agreement dated as
of June 22, 2004, which grants to the estate of Early certain registration
rights for the common stock of the Company held by the estate of Early and
certain other persons (the “2004 Registration Rights Agreement”).

2. Prides, directly or through its affiliated funds, is the holder of 2,047,607
shares of common stock of the Company, is this day acquiring an additional
500,000 shares of common stock of the Company and may seek to acquire additional
shares of common stock of the Company in the future.

3. Effective the date hereof, Kevin A. Richardson II, a Managing Member of the
sole general partner of Prides, has been appointed to the Board of Directors of
the Company, and in such capacity, Mr. Richardson will have access, from time to
time, to material nonpublic information relating to the Company.

4. The Company, Early and Prides desire to provide for the orderly sale of
common stock of the Company by Early and Prides from time to time in a manner
that is intended to protect the Company and its other stockholders, and,
accordingly, the Company is granting to the Holders described below certain
demand and piggyback registration rights with respect to the shares of common
stock of the Company held by the Holders from time to time.

NOW, THEREFORE, the parties agree as follows:

SECTION 1. GENERAL.

1.1 Definitions. As used in this Agreement the following terms have the
following meanings:

“Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person will be deemed to control
another Person if such first Person possesses, directly or indirectly, the power
to direct, or cause the direction of the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Common Stock” means (i) the common stock, par value $0.01 per share, of the
Company and (ii) any other securities into which or for which any of the
securities described in clause (i) may be converted or exchanged pursuant to a
plan of recapitalization, reorganization, merger, conversion, sale of assets or
otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-1-



--------------------------------------------------------------------------------

“Holder” means Early, Prides, the estate of Don Early, any trust, testamentary
or otherwise, that is funded in whole or in part with shares of Common Stock
from Early or the estate of Don Early, and any Affiliate of Early or Prides, or
any assignee of Early or Prides in accordance with Section 2.8.

“Initiating Holders” means any Holder or Holders who in the aggregate hold not
less than 5% of the then outstanding shares of Common Stock.

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, charitable organization, business
or government or any governmental agency or political subdivision thereof,
including the estate of Early, or any testamentary trust created by Early that
is or becomes a Holder.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of the registration
statement.

“Registrable Securities” means any Common Stock held by any Holder. Registrable
Securities do not include any shares of Common Stock sold by a Person to the
public either pursuant to a registration statement or SEC Rule 144 or sold in a
private transaction in which the transferor’s rights under Section 2.8 of this
Agreement are not assigned. Any reference to a number of shares of Registrable
Securities will be adjusted, as appropriate, to reflect stock splits, stock
dividends, combinations, exchanges and other recapitalizations affecting the
Common Stock.

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 2.1, 2.2 or 2.4, including all registration and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for and
independent accountants to the Company and blue sky fees and expenses, and the
fees and expenses of one firm of counsel to all selling Holders in a
registration, not to exceed $20,000 for Holders’ counsel for each registration.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and expenses of
counsel to any Holder participating in a registration in excess of counsel fees
to be paid by the Company as part of the Registration Expenses.

SECTION 2. REGISTRATION RIGHTS.

2.1 Demand Registration.

(a) Subject to the conditions of Section 2.1, if the Company receives a written
request (the “Demand Request”) from an Initiating Holder or Holders that the
Company file a registration statement under the Securities Act covering the
registration of Registrable Securities then outstanding, then the Company will,
within 10 days after the receipt thereof, give written notice of the Demand
Request to all other Holders (the “Demand Notice”), and the other Holders will
have 20 days after receipt of the Demand Notice to notify the Company, in
writing, of their desire to participate in the requested registration. Subject
to the limitations of this Section 2.1, the Company will use its reasonable
efforts to effect, as soon as practicable, the registration under the Securities
Act of all Registrable Securities that the Holders request to be registered.

 

-2-



--------------------------------------------------------------------------------

(b) The Company will not be obligated to effect any registration, qualification
or compliance pursuant to this Section 2.1:

(i) if the Holders propose to sell Registrable Securities for gross proceeds of
less than $15,000,000;

(ii) if the Company furnishes to the Holders a certificate signed by a duly
authorized officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be detrimental to the Company and
its stockholders for the demand registration to be effected at that time, in
which event the Company will have the right to defer the filing of the demand
registration statement for a period of not more than 90 days after receipt of
the request of the Holders under this Section 2.1; provided, that the right to
delay a request may be exercised by the Company not more than once in any
12-month period;

(iii) if the Company has already effected four registrations for the Holders
pursuant to this Section 2.1 or one registration pursuant to this Section 2.1
within the preceding 12 months (counting for these purposes only a registration
that has been declared or ordered effective by the SEC and that is not
materially interfered with by any stop order, injunction or other such
requirement of the SEC); or

(iv) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting the registration, unless the Company is already subject to service in
that jurisdiction.

(c) If the Company is required to effect a Demand Registration, the Company will
file a Form S-3 registration statement or another form available for registering
Registrable Securities for sale to the public, covering the Registrable
Securities so requested to be registered as soon as practicable after receipt of
the request of the Holders.

(d) If the Initiating Holders intend to distribute the Registrable Securities
covered by the Demand Request by means of an underwritten public offering, they
will so advise the Company in the Demand Request, and the Company will include
that information in the Demand Notice. The right of any Holder to participate in
any registration pursuant to this Section 2.1 will be conditioned upon that
Holder’s participation in the underwritten public offering and the inclusion of
that Holder’s Registrable Securities in the underwritten public offering (unless
otherwise mutually agreed to by a majority-in-interest of the Initiating Holders
and that Holder) to the extent provided herein. If the Company requests
inclusion in the registration of securities being sold for its own account, or
if other Persons (as a result of contractual “piggyback” registration rights,
invitation by the Company or otherwise) request inclusion in a Demand
Registration pursuant to this Section 2.1, the Initiating Holders will, on
behalf of all Holders, offer to include such securities in the underwritten
public offering contemplated by the Demand Request, subject to the cutback
provisions of this Section 2.1(d). The Company will (together with all Holders
and other Persons requesting inclusion of securities in any registration
pursuant to this Section 2.1) enter into an underwriting agreement in customary
form with the underwriter(s) reasonably acceptable to the Company and selected
for the underwritten public offering by a majority in interest of the Initiating
Holders. If the underwriter(s) advises the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be included in
the underwritten public offering, (1) the Company will so advise all Holders who
have requested to include Registrable Securities in the registration, and the
number of shares of Registrable Securities to be included in the Demand
Registration and underwritten public offering will be allocated among the
Holders requesting registration in proportion, as nearly as practicable, to the
respective number of shares of Registrable Securities held by each Holder (or in
any other proportions as is mutually agreed to by the selling Holders), and
(2) the Common Stock or other and

 

-3-



--------------------------------------------------------------------------------

the securities requested by other Persons to be included in the Demand
Registration as a result of contractual, “piggyback” registration rights,
invitation by the Company, or otherwise, as well as any securities to be offered
by the Company for its own account, will be excluded from the Demand
Registration prior to the exclusion of any Registrable Securities held by any
Holders. If any Holder who has requested to include Registrable Securities in a
Demand Registration does not agree to the terms of any underwritten public
offering, that Holder will be excluded therefrom by written notice from the
Company, the underwriter(s), or the Initiating Holders. If, by exclusion of that
Holder from the underwritten public offering, a greater number of Registrable
Securities held by other Holders may be included in the underwritten public
offering, the Company will offer to all other Holders who have requested to
include Registrable Securities in the registration the right to include
additional Registrable Securities in proportion, as nearly as practicable, to
the respective number of shares of Registrable Securities held by each
participating Holder (or in any other proportions as is mutually agreed to by
the selling Holders). Any Registrable Securities, Common Stock or other
securities excluded or withdrawn from the underwritten public offering
contemplated by the Demand Request will also be excluded from the corresponding
registration statement.

(e) Only two of the four demand registration rights permitted under this
Section 2.1 may be exercised by Early, any Affiliates of Early and any assignees
of Early in accordance with Section 3.8, in the aggregate, and only two demand
registration rights permitted under this Section 2.1 may be exercised by Prides,
any Affiliates of Prides and any assignees of Prides in accordance with
Section 2.8, in the aggregate.

2.2 Piggyback Registration.

(a) Piggyback Registration Rights. The Company will notify all Holders in
writing at least 20 days prior to the filing of any registration statement under
the Securities Act for purposes of a public offering of securities of the
Company (including registration statements relating to secondary offerings of
securities of the Company, but excluding registration statements relating to
employee benefit plans or with respect to corporate reorganizations or other
transactions under SEC Rule 145) and will afford each Holder an opportunity to
include in that registration statement all or part of the Registrable Securities
held by the Holder. Each Holder desiring to include in the registration
statement all or any part of the Registrable Securities held by him or it must,
within 20 days after the notice from the Company, so notify the Company in
writing. The Holder’s notice must state the intended method of disposition of
the Registrable Securities by the Holder. If a Holder decides not to include all
of its Registrable Securities in any registration statement thereafter filed by
the Company, the Holder will nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth in this
Section 2.2.

(b) Underwriting. If the registration statement under which the Company gives
notice under this Section 2.2 is for an underwritten offering, the Company will
so advise the Holders. In that event, the right of any Holder to be included in
a registration pursuant to this Section 2.2 will be conditioned upon the
Holder’s participation in the underwriting and the inclusion of the Holder’s
Registrable Securities to the extent provided in this Section 2.2(b). All
Holders proposing to distribute their Registrable Securities through the
underwriting will enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for the underwriting by the Company. If
the underwriter determines in good faith that marketing factors require a
limitation of the number of shares to be underwritten, the number of shares that
may be included in the underwriting will be allocated, first, to the Company,
second, to the Holders, on a pro rata basis based on the total number of
Registrable Securities held by the Holders, and third, to any other Persons who
are to participate in the registration by contractual right or invitation by the
Company, on a pro rata basis based on the total

 

-4-



--------------------------------------------------------------------------------

number of shares of Common Stock held by those Persons. If any Holder
disapproves of the terms of any underwriting, the Holder may elect to withdraw
therefrom by written notice to the Company and the underwriter, delivered at
least 10 days prior to the effective date of the registration statement. Any
Registrable Securities excluded or withdrawn from the underwriting will be
excluded and withdrawn from the registration.

(c) Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of the registration, whether or not any Holder has
elected to include securities in the registration. The Registration Expenses of
the withdrawn registration will be borne by the Company in accordance with
Section 2.5.

2.3 Expenses of Registration. Except as specifically provided in this Section 2,
all Registration Expenses incurred in connection with any registration will be
borne by the Company. All underwriting discounts and selling commissions
incurred in connection with any registrations under this Section 2 will be borne
by the holders of the securities registered pro rata on the basis of the number
of shares registered, and any other Selling Expenses incurred in connection with
any registration under this Section 2 will be borne by the stockholder incurring
them. The Company will not, however, be required to pay for expenses of any
registration proceeding begun pursuant to Section 2.1, the request of which is
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the condition, business or
prospects of the Company of which the initiating Holders were not aware at the
time of the request or (b) the Holders of a majority of Registrable Securities
agree to forfeit their right to one requested registration pursuant to
Section 2.1, in which event the right will be forfeited by all Holders. If the
Holders are required to pay the Registration Expenses pursuant to the preceding
sentence, the expenses will be borne by the Holders requesting the registration
pro rata on the basis of the number of shares for which registration was
requested. If the Company is required to pay the Registration Expenses of a
withdrawn offering pursuant to clause (a) above, then the Holders will not
forfeit their rights pursuant to Section 2.2 to a demand registration.

2.4 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities, the Company will, as expeditiously as reasonably
possible:

(a) Prepare and file with the SEC a registration statement with respect to the
Registrable Securities and use all reasonable best efforts to cause the
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep the
registration statement effective until the Holder or Holders have completed the
distribution described in the registration statement relating thereto (but for
no more than 120 days or such lesser period until all such Registrable
Securities are sold) and to comply with the provisions of the Securities Act
with respect to the sale of securities covered by the registration statement for
that period;

(b) Prepare and file as soon as reasonably practicable with the SEC the
amendments and supplements to the registration statement and the prospectus used
in connection with the registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by the registration statement for the period set forth in
paragraph (a);

(c) Furnish as soon as reasonably practicable to the Holders the number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;

 

-5-



--------------------------------------------------------------------------------

(d) As soon as reasonably practicable use its reasonable best efforts to
register and qualify the securities covered by the registration statement under
the state securities or Blue Sky laws as reasonably requested by the Holders;
but the Company will not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any state or jurisdiction, unless the Company is already subject to
service in such jurisdiction;

(e) If any underwritten public offering, enter into an underwriting agreement,
in usual and customary form, with the managing underwriter(s) of the offering
and perform its obligations thereunder. Each Holder participating in the
underwriting will also enter into and perform its obligations under the
underwriting agreement;

(f) Immediately notify each Holder covered by the registration statement at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in the registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and, at the request of any selling
Holder, prepare a supplement or amendment to the prospectus so that, as
thereafter delivered to the purchasers of Registrable Securities, the prospectus
will not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

(g) Cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or quotation system on which similar
securities issued by the Company are then listed or quoted;

(h) Otherwise use its best efforts to comply with the securities laws of the
United States and other applicable jurisdictions and all applicable rules and
regulations of the SEC and comparable governmental agencies in other applicable
jurisdictions;

(i) Provide a transfer agent and registrar for all Registrable Securities and a
CUSIP number for all Registrable Securities, in each case not later than the
effective date of the registration;

(j) Use its best efforts to furnish, on the date that the Registrable Securities
are delivered to the underwriters for sale, if the securities are being sold
through underwriters, (i) an opinion, dated as of that date, of the counsel
representing the Company for the purposes of the registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, and (ii) a letter dated as of that
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters; and

(k) In the event of any underwritten public offering, cooperate with the
Holders, the underwriters participating in the offering and their counsel in any
due diligence investigation reasonably requested by the Holders or the
underwriters in connection therewith, and participate, to the extent reasonably
requested by the managing underwriter for the offering or the Holders, in
efforts to sell the Registrable Securities under the offering that would be
customary for underwritten primary offerings of a comparable amount of equity
securities by the Company.

 

-6-



--------------------------------------------------------------------------------

2.5 Termination of Registration Rights. All registration rights granted under
this Section 2 will terminate and be of no further force, as to each Holder,
when that Holder (together with its Affiliates) holds less than 5% of the
Company’s then outstanding shares of Common Stock.

2.6 Delay of Registration; Furnishing Information.

(a) No Holder will have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Section 2.

(b) It is a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.1 or 2.2 that the selling Holders furnish to the
Company any information regarding themselves, the Registrable Securities or
Common Stock held by them and the intended method of disposition of the
Registrable Securities or Common Stock as is reasonably required to effect the
registration of their Registrable Securities or Common Stock.

2.7 Indemnification. If any Registrable Securities or Common Stock are included
in a registration statement under Sections 2.1 or 2.2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the Affiliates, partners, stockholders, officers and directors of
each Holder, any underwriter (as defined in the Securities Act) for the Holder
and each Person, if any, who controls the Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages (including reasonable attorneys’ fees and expenses incurred in
connection with investigating, defending or settling any claim, loss, liability,
or damage), or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as the losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in the
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by the registration statement; and the
Company will pay as incurred to each Holder, partner, officer, director,
underwriter or controlling person or other aforementioned person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending the loss, claim, damage, liability or action. The indemnity
contained in this Section 2.7(a) will not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if the settlement is effected
without the consent of the Company, which consent will not be unreasonably
withheld or delayed, nor will the Company be liable in any case for any loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation that occurs solely from reliance upon and in conformity
with written information furnished expressly for use in connection with the
registration by a Holder, partner, officer, director, underwriter or controlling
person of a Holder.

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by the Holder are included in the registration, severally but not jointly,
indemnify and hold harmless the Company, each of its directors, its officers and
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, any underwriter and any

 

-7-



--------------------------------------------------------------------------------

other Holder selling securities under the registration statement or any other
Holder’s partners, directors or officers or any person who controls the Holder,
against any losses, claims, damages or liabilities to which the Company or any
director, officer, controlling person, underwriter or other Holder, or partner,
director, officer or controlling person of the other Holder may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that the Violation occurs solely from reliance
upon and in conformity with written information furnished by the Holder, as
applicable, furnished expressly for use in connection with the registration by a
Holder, partner, officer, director, underwriter or controlling person of a
Holder, and each Holder will pay as incurred any legal or other expenses
reasonably incurred by the Company or any director, officer, controlling person,
underwriter or other Holder, or partner, officer, director or controlling person
of the other Holder in connection with investigating or defending the loss,
claim, damage, liability or action if it is judicially determined that there was
a Violation of that nature. The indemnity contained in this Section 2.7(b) will
not apply to amounts paid in settlement of any loss, claim, damage, liability or
action if the settlement is effected without the consent of the Holder, which
consent will not be unreasonably withheld or delayed; and in no event will any
indemnity under this Section 2.7 exceed the net proceeds from the offering
received by the Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action),
the indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.7, deliver to the indemnifying party
a written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party, to assume the defense
thereof with counsel mutually satisfactory to the parties. An indemnified party
will have the right to retain its own counsel, with the fees and expenses to be
paid by the indemnifying party, if representation of the indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between the indemnified party and any
other party represented by counsel in that proceeding. But, in no event will the
indemnifying party be responsible for the fees and expenses of more than one
counsel or firm (in addition to counsel to the indemnifying party) for all
indemnified parties, as a group. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any action,
if materially prejudicial to its ability to defend the action, will relieve the
indemnifying party of any liability to the indemnified party under this
Section 2.7 to the extent of such prejudice, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.7.

(d) If the indemnification provided for in this Section 2.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying the indemnified party hereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by the indemnified party as a result of the loss, claim, damage or
liability in the proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in the loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and the indemnified party will be determined by
a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to

 

-8-



--------------------------------------------------------------------------------

information and opportunity to correct or prevent the statement or omission.
But, in no event will any contribution by a Holder hereunder exceed the net
proceeds from the offering received by the Holder, as applicable.

(e) To the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with the
underwritten public offering are in conflict with the foregoing provisions, as
between the Holders and the Company the provisions of the underwriting agreement
will control.

(f) The obligations of the Company, Holders under this Section 2.7 will survive
completion of any offering of Registrable Securities in a registration statement
and the termination of this Agreement. No indemnifying party, in the defense of
any claim or litigation, may, except with the consent of each indemnified party,
consent to entry of any judgment or enter into any settlement that (i) has any
ongoing restrictions or covenants pertaining to the indemnified party or
(ii) does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the indemnified party of a release from all liability
in respect to the claim or litigation.

2.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to a transferee or assignee that is an Affiliate of Early or Prides, if
(i) the Holder, within 10 days after the transfer, furnishes to the Company
written notice of the name and address of the transferee or assignee and the
securities with respect to which the registration rights are being assigned and
(ii) the transferee agrees to be subject to all restrictions set forth in this
Agreement.

2.9 No Limitations on Subsequent Registration Rights. Nothing contained in this
Agreement will restrict or limit the right of the Company to enter into any
agreement with any holder or prospective holder of any securities of the Company
that would allow that holder or prospective holder (a) to include securities in
any registration filed under Section 2.1 or Section 2.2, unless under the terms
of that agreement, that holder or prospective holder may include securities in
any registration only to the extent that the inclusion of those securities will
not reduce the amount of the Registrable Securities of the Holders that are
included or (b) to demand registration of their securities.

2.10 “Market Stand-Off” Agreement. Each Holder, if requested by the Company and
a managing underwriter, agrees that it will not, without the prior written
consent of the Company and the managing underwriter, during the period
commencing on the date of the final prospectus relating to any underwritten
public offering of the Company and ending on the date specified by the Company
and the managing underwriter (that period not to exceed 90 days in the case of
any underwritten offering) (a) lend, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (whether those
shares or any other securities are then owned by the Holder or are thereafter
acquired) or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing provisions of this Section 2.10 will not
apply to the sale of any shares included in the registration statement filed in
connection with the offering, and will only be applicable to the Holders if all
executive officers and directors of the Company and all other persons who have
registration rights enter into similar agreements. Each Holder further agrees to
execute such agreements as may be reasonably requested by the underwriters in
any such offering that are consistent with this Section 2.10 or that are
necessary to give further effect thereto. Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply to all Holders subject to such agreements pro
rata based on the number of shares subject to such agreements.

 

-9-



--------------------------------------------------------------------------------

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder until the
end of such period.

SECTION 3. MISCELLANEOUS.

3.1 Governing Law. This Agreement is governed by and will be construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Delaware.

3.2 Stock Splits, etc. All references in this Agreement to numbers of shares and
per share amounts will be adjusted to give effect to any stock split, stock
dividend, reverse stock split or similar combination or division of the
outstanding shares of Common Stock

3.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof inure to the benefit of, and are binding upon, the successors,
assigns, heirs, executors, and administrators of the parties and inure to the
benefit of and are enforceable by each person who becomes a Holder of
Registrable Securities from time to time. Prior to the receipt by the Company of
adequate written notice of the transfer of any Registrable Securities specifying
the full name and address of the transferee, the Company may deem and treat the
person listed as the record holder of those shares in the Company’s records as
the absolute owner and holder of those shares for all purposes, including the
payment of dividends or any redemption price.

3.4 Entire Agreement; Termination of Prior Agreement. This Agreement constitutes
the entire understanding and agreement between the parties with regard to the
subjects hereof, and no party will be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein. The 2004 Registration Rights Agreement and all
obligations of the Company thereunder to register any shares of Common Stock on
behalf of Early, his estate, heirs, successors or assigns, are terminated,
effective as of the date of this Agreement.

3.5 Severability. If one or more of the provisions of this Agreement should, for
any reason, be held to be invalid, illegal or unenforceable in any respect, that
invalidity, illegality, or unenforceability will not affect any other provisions
of this Agreement, and this Agreement will be construed as if the invalid,
illegal or unenforceable provision had never been contained herein.

3.6 Amendment and Waiver.

(a) Except as otherwise expressly provided, this Agreement may be amended or
modified upon the written consent of (i) the Company, (ii) Early or the Holders
of at least a majority of the Registrable Securities transferred to those
Holders by Early in accordance with Section 2.8, and (iii) Prides or the Holders
of at least a majority of the Registrable Securities transferred to those
Holders by Prides in accordance with Section 2.8. Any amendment or modification
so approved will be binding upon all Holders of Registrable Securities without
regard to whether they have consented to the amendment or modification.

(b) Except as otherwise expressly provided, the obligations of the Company and
the rights of the Holders under this Agreement may be waived with the written
consent of the Company, (ii) Early or the Holders of at least a majority of the
Registrable Securities transferred to those Holders by Early in accordance with
Section 2.8, and (iii) Prides or the Holders of at least a majority of the
Registrable Securities transferred to those Holders by Prides in accordance with
Section 2.8. Any waiver so made will be binding upon all Holders of Registrable
Securities without regard to whether they have consented to the waiver.

 

-10-



--------------------------------------------------------------------------------

3.7 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any Holder, upon any breach, default or noncompliance of the
Company under this Agreement will impair any right, power, or remedy, nor will
it be construed to be a waiver of any breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent, or
approval of any kind or character on any Holder’s part of any breach, default or
noncompliance under this Agreement or any waiver on that Holder’s part of any
provisions or conditions of this Agreement must be in writing and will be
effective only to the extent specifically set forth in writing. All remedies,
either under this Agreement, by law, or otherwise afforded to Holders, will be
cumulative and not alternative.

3.8 Notices. All notices required or permitted hereunder must be in writing and
be given: (a) by personal delivery to the party to be notified, (b) by confirmed
facsimile during normal business hours of the recipient, (c) by registered or
certified mail, return receipt requested, postage prepaid, or (d) by a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications must be sent to the party to
be notified at the address set forth on the signature pages or at any other
address as that party may designate by 10 days advance written notice to the
other parties.

3.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.10 Termination of Covenants of the Company. This Agreement (other than the
obligations of the Company under Sections 2.3 and 2.7 with respect to any
registration effected prior to the termination of this Agreement) will expire
and terminate on the date on which the Common Stock of the Company is no longer
registered as a class of equity securities under the Exchange Act.

3.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, but all of which together will constitute one
instrument.

[Remainder of this page intentionally left blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed effective as of the Effective Date.

 

QC HOLDINGS, INC. By:  

/s/ Darrin J. Andersen

  Darrin J. Andersen, President

Address:   9401 Indian Creek Parkway, Suite 1500   Overland Park, Kansas 66210

/s/ Don Early

DON EARLY Address:   9401 Indian Creek Parkway, Suite 1500   Overland Park,
Kansas 66210 PRIDES CAPITAL FUND I, LP By:   Prides Capital Partners, LLC By:  

/s/ Murray Indick

Name:   Murray Indick Title:   Managing Member

Address:   44 Montgomery Street, Suite 860   San Francisco, CA 94104

 

-12-